PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Taylor, et al.						:
Application No. 16/442,894				:	DECISION ON PETITION
Filing Date: June 17, 2019				:
Attorney Docket No. 095276-0356			


This is a decision on the petition under 37 CFR 1.137(a), filed March 9, 2022, to revive the above-identified application.

The petition is DISMISSED.	

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition. This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above-identified application became abandoned for failure to timely file a proper inventor’s Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration, mailed October 14, 2021, no later than payment of the issue fee. Applicant paid the issue fee on October 4, 2021. As such, the application became abandoned on October 29, 2021.  The Office mailed a Notice of Abandonment on March 8, 2022. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1  

The instant petition has not satisfied requirement (1).  Petitioner has submitted a properly executed Oath or Declaration or substitute statement for each of the inventor’s as required by the notice. However, the corrected ADS filed on March 9, 2022, is after the payment of the issue fee which is considered an amendment under 37 CFR 1.312.  Any submission under 37 CFR 1.312 must be made before or with payment of the issue fee.  See 37 CFR 1.312.  Because the issue fee has already been submitted on October 28, 2021, entry of a corrected ADS filed with a renewed petition would not be permitted without also filing a petition under 37 CFR 1.313(c)(2).  See MPEP 1308.

As such, with any renewed petition to revive, petitioner must submit a petition to withdraw from issue under CFR 1.313 with a Request for Continued Examination (RCE) and the required fees.  Once these conditions have been satisfied, the request for the correction of the inventorship under 37 CFR 1.48 can be processed and the corrected ADS be entered.  

Further correspondence with respect to this matter should be addressed as follows:


By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.  

/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        


	



    
        
            
        
            
    

    
        1 See MPEP 711.03(c)(III)(C) and (D).  
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).